 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:11-cr-0134 JAM KJN P
12                        Respondent,
13              v.                                     ORDER
14    JOSE MEDRANO,
15                        Movant.
16

17            On February 1, 2019, the undersigned issued findings and recommendations. On

18   February 21, 2019, movant’s counsel filed a request for extension of time to file objections, nunc

19   pro tunc, until March 14, 2019, due to movant’s counsel’s excusable neglect. Counsel for

20   respondent was out on extended leave and could not be reached. (ECF No. 339 at 2.)

21            Good cause appearing, IT IS HEREBY ORDERED that:

22            1. The request for an extension of time (ECF No. 339) is granted, nunc pro tunc; and

23            2. Movant may file objections on or before March 14, 2019.

24   Dated: February 26, 2019

25

26
     /medr0134.236
27

28
                                                       1
